PER CURIAM.
Appellant was convicted of armed robbery with a firearm. After supplemental briefing in this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we hold that the trial court lacked jurisdiction to enter a restitution order after Appellant filed a notice of appeal. See, e.g., Nguyen v. State, 655 So.2d 1249 (Fla. 1st DCA 1995) (citing Skaggs v. State, 620 So.2d 1304 (Fla. 2d DCA 1993)). Accordingly, we reverse the restitution order and remand to the trial court for a hearing and, if warranted, to again impose restitution.
REVERSED and REMANDED.
BOOTH, KAHN and BROWNING, JJ., CONCUR.